DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/02/2020, Claims 1-20 have been cancelled, and newly added Claim 21-40 are pending.

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Baber (US PGPub 2016/0066912), Stulen (US PGPub 2014/0005667), Aldridge (US PGPub 2011/0087212), and Wiener (US PGPub 2011/0015631) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 21, 31, and 36 which recite, inter alia "a closure member configured to move the first jaw towards the second jaw at a closure rate based on the impedance of the tissue; and a firing member configured to move within the end effector towards a fired position at a firing rate based on the impedance of the tissue".  The novelty of this invention are the claimed closure member and firing member which moves the end effector at a rate based on the impedance of the tissue. 
The closest prior arts of record Baber, Stulen, Aldridge, and Wiener teach a surgical system similar to that of Claims 21, 31, and 36, however the prior art of record does not disclose moving the first jaw or the end effector at a closure or firing rate based on the impedance of the tissue. Baber, Stulen, Aldridge, and Wiener all teach a surgical system comprising an end effector comprising first and second jaws and a control circuit configured to measure the impedance of the tissue (Figure 1, Paragraph 0324; Baber) (Figure 1, Abstract, Paragraph 0016; Stulen), (Figure 1, Paragraph 0034; Aldridge) (Figure 1, Paragraph 0042; Wiener), but none of the prior art disclose moving the first and second jaw at a closure rate which is based on the impedance of the tissue. Furthermore, none of the prior art disclose a firing member configured to fire at firing rate based on the impedance of the tissue. In other words, the prior art discloses measuring an impedance to determine the tissue but does not chance a closure rate or firing rate based on the impedance of the tissue (Paragraph 0788 and 0794; instant specification PGPub).
Because none of the prior art documents of record teach a surgical system as recited in Claims 21, 31, and 36 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 21, 31, and 26 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771